Exhibit 10.19
EXECUTION COPY
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 20, 2010 (the
“Commencement Date”), is made by and between Associated Materials LLC, a
Delaware limited liability company (the “Company”), and Brad Beard
(“Executive”).
WHEREAS, the Company desires to employ Executive pursuant to the terms,
provisions and conditions set forth in this Agreement and Executive desires to
accept employment on the terms hereinafter set forth in this Agreement.
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, each intending to be legally bound hereby, agree
as follows:
1. Employment. On the terms and subject to the conditions set forth herein, the
Company hereby employs Executive as the Vice President of AMI Distribution of
the Company, and Executive accepts such employment, for the Employment Term (as
defined in Section 3). During the Employment Term, Executive shall report to the
President and Chief Executive Officer of the Company, performing such duties as
shall be reasonably required of a vice president of a corporation of a similar
size and nature to the Company, and shall have such other powers and perform
such other duties as may from time to time be assigned to him by the President
and Chief Executive Officer of the Company and the Board of Directors of Parent
(the “Board”). To the extent requested by the Company’s President and Chief
Executive Officer or the Board, Executive shall also serve on any committees of
the Board and/or as a director, officer or employee of Parent or any other
person or entity which, from time to time, is a direct or indirect subsidiary of
Parent (Parent and each such subsidiary, person or entity, other than the
Company, are hereinafter referred to collectively as the “Affiliates,” and
individually as an “Affiliate”). Executive’s service as a director of the
Company or as a director, officer or employee of any Affiliate shall be without
additional compensation.
2. Performance. Executive will serve the Company faithfully and to the best of
his ability and will devote his full business time, energy, experience and
talents to the business of the Company and the Affiliates; provided, that it
shall not be a violation of this Agreement for Executive to manage his personal
investments and business affairs, or to engage in or serve such civic,
community, charitable, educational, or religious organizations as he may
reasonably select so long as such service does not interfere with Executive’s
performance of his duties hereunder.
3. Employment Term. Subject to earlier termination pursuant to Section 6,
Executive’s term of employment hereunder shall begin upon the Commencement Date
and continue through the date which is three years following the Commencement
Date; provided, that beginning on the third anniversary of the Commencement
Date, and on each subsequent anniversary of the Commencement Date, such term
shall be automatically extended by an additional one year beyond the end of the
then-current term, unless, at least 90 days before such second anniversary of
the Commencement Date, or 90 days before any such subsequent anniversary of the
Commencement Date, the Board gives written notice to Executive that the Company
does not desire to extend the term of this Agreement, in which case, the term of
employment hereunder shall terminate as of the third anniversary of the
Commencement Date or the end of the then-current term, as applicable (the term
of employment hereunder, including any extensions, in accordance with this
Section 3, shall be referred to herein as the “Employment Term”).

 

 



--------------------------------------------------------------------------------



 



4. Compensation and Benefits.
(a) Salary. As compensation for his services hereunder and in consideration of
Executive’s other agreements hereunder, during the Employment Term, the Company
shall pay Executive a base salary, payable in equal installments in accordance
with the Company’s payroll procedures, at an annual rate of $250,000, subject to
annual review by the Board (or its compensation committee) which may increase,
but not decrease, Executive’s base salary.
(b) Annual Incentive Bonus; Stock Options. Commencing on the Commencement Date,
Executive shall be entitled to participate in an annual incentive bonus
arrangement established by the Company on terms and conditions substantially as
set forth in Exhibit A hereto. Any annual incentive bonus to which Executive is
entitled under this Agreement for any calendar year shall be paid in a cash
lump-sum within 30 days following the close of Intermediate’s books and
completion of Intermediate’s annual audit by its external accountants for such
calendar year but in any event shall not be paid later than March 15th of the
calendar year immediately following the calendar year to which the bonus
relates. Executive shall also be entitled to participate in the stock option
plan established by Parent.
(c) Retirement, Medical, Dental and Other Benefits. During the Employment Term,
Executive shall, in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be eligible to participate in the
various retirement, medical, dental and other employee benefit plans made
available by the Company, from time to time, for its executives.
(d) Vacation; Sick Leave. During the Employment Term, Executive shall be
entitled to not less than three weeks of vacation during each calendar year and
sick leave in accordance with the Company’s policies and practices with respect
to its executive officers.
(e) Business Expenses. The Company shall reimburse or advance payment to
Executive for all reasonable expenses actually incurred by him in connection
with the performance of his duties hereunder in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.
5. Covenants of Executive. Executive acknowledges that in the course of his
employment with the Company he has and will become familiar with the Company’s
and the Affiliates’ trade secrets and with other confidential information
concerning the Company and the Affiliates, and that his services are of special,
unique and extraordinary value to the Company and the Affiliates. Therefore, the
Company and Executive mutually agree that it is in the interest of both parties
for Executive to enter into the restrictive covenants set forth in this
Section 5 and that such restrictions and covenants are reasonable given the
nature of Executive’s duties and the nature of the Company’s business.
(a) Noncompetition. During the Employment Term and for the two year period
following termination of the Employment Term (the “Restricted Period”),
Executive shall not, within any jurisdiction or marketing area in which the
Company or any Affiliate is doing or is qualified to do business, directly or
indirectly, own, manage, operate, control, be employed by or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any Business (as hereinafter defined); provided that Executive’s ownership
of securities of two percent (2%) or less of any class of securities of a public
company shall not, by itself, be considered to be competition with the Company
or any Affiliate. For purposes of this Agreement, “Business” shall mean the
manufacturing, production, distribution or sale of exterior residential building
products, including, without limitation, vinyl siding, windows, fencing,
decking, railings and garage doors, or any other business of a type and
character engaged in by the Company or an Affiliate during the Employment Term
(including, without limitation, any business in which the Company or any
Affiliate has specific plans to conduct in the future and as to which Executive
was aware of such planning at or prior to the time Executive’s employment is
terminated).

 

2



--------------------------------------------------------------------------------



 



(b) Nonsolicitation. During the Employment Term and the Restricted Period,
Executive shall not, directly or indirectly, (i) hire or employ, solicit for
employment or otherwise contract for the services of any individual who is or
was an employee or consultant of the Company or any Affiliate; (ii) otherwise
induce or attempt to induce any employee or consultant of the Company or an
Affiliate to leave the employ or service of the Company or such Affiliate, or in
any way interfere with the relationship between the Company or any Affiliate and
any employee or consultant respectively thereof; or (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any Affiliate to cease doing business with the Company or such
Affiliate, or interfere in any way with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliate.
(c) Nondisclosure; Inventions. For the Employment Term and at all times
thereafter, (i) Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates, including, without limitation, any know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals concerning the past, current or future business, activities and
operations of the Company and the Affiliates (all of the foregoing collectively
hereinafter referred to as “Confidential Information”), and (ii) Executive will
not use, directly or indirectly, any Confidential Information for the benefit of
anyone other than the Company and the Affiliates; provided, that Executive has
no obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by Executive. All
Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, patents and devices developed, made or invented by
Executive, alone or with others, while an employee of the Company which are
related to the business of the Company and the Affiliates shall be and become
the sole property of the Company, unless released in writing by the Board, and
Executive hereby assigns any and all rights therein or thereto to the Company.
(d) Nondisparagement. During the Employment Term and at all times thereafter,
Executive shall not take any action to disparage or criticize the Company or any
Affiliate or their respective employees, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude Executive from enforcing his rights under this Agreement.
(e) Return of Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or an Affiliate, whether prepared by Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by Executive (including, without
limitations, any copies thereof), promptly upon request by the Company and, in
any event, promptly upon termination of the Employment Term.

 

3



--------------------------------------------------------------------------------



 



(f) Enforcement. Executive acknowledges that a breach of his covenants contained
in this Section 5 may cause irreparable damage to the Company and the
Affiliates, the exact amount of which would be difficult to ascertain, and that
the remedies at law for any such breach or threatened breach would be
inadequate. Accordingly, Executive agrees that if he breaches or threatens to
breach any of the covenants contained in this Section 5, in addition to any
other remedy which may be available at law or in equity, the Company and the
Affiliates shall be entitled to specific performance and injunctive relief to
prevent the breach or any threatened breach thereof without bond or other
security or a showing that monetary damages will not provide an adequate remedy.
(g) Scope of Covenants. The Company and Executive further acknowledge that the
time, scope, geographic area and other provisions of this Section 5 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements in this
Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.
6. Termination. The employment of Executive hereunder shall automatically
terminate at the end of the Employment Term. The employment of Executive
hereunder and the Employment Term may also be terminated at any time by the
Company with or without Cause. For purposes of this Agreement, except as
otherwise provided in Section 8, “Cause” shall mean: (i) embezzlement, theft or
misappropriation by Executive of any property of the Company or an Affiliate;
(ii) any breach by Executive of Executive’s covenants under Section 5; (iii) any
breach by Executive of any other material provision of this Agreement which
breach is not cured, to the extent susceptible to cure, within 30 days after the
Company has given written notice to Executive describing such breach;
(iv) willful failure by Executive to perform the duties of his employment
hereunder which continues for a period of 14 days following written notice
thereof by the Company to Executive; (v) the conviction of, or a plea of nolo
contendere (or a similar plea) to, any criminal offense that is a felony or
involves fraud, or any other criminal offense punishable by imprisonment of at
least one year or materially injurious to the business or reputation of the
Company or an Affiliate involving theft, dishonesty, misrepresentation or moral
turpitude; (vi) gross negligence or willful misconduct on the part of Executive
in the performance of his duties as an employee, officer or director of the
Company or an Affiliate; (vii) Executive’s breach of his fiduciary obligations
to the Company or an Affiliate; (viii) Executive’s commission of intentional,
wrongful damage to property of the Company or an Affiliate; (ix) any chemical
dependence of Executive which adversely affects the performance of his duties
and responsibilities to the Company or an Affiliate; or (x) Executive’s
violation of the Company’s or an Affiliate’s code of ethics, code of business
conduct or similar policies applicable to Executive. The existence or
non-existence of Cause shall be determined in good faith by the Board. The
employment of Executive may also be terminated at any time by Executive by
notice of resignation delivered to the Company not less than 90 days prior to
the effective date of such resignation.
7. Severance for Terminations Other Than During the Post-Change Period. Except
as otherwise provided in Section 8 and subject to Section 9, if Executive’s
employment hereunder is terminated during the Employment Term (other than during
the Post-Change Period) by the Company or is terminated due to expiration of the
Employment Term following notice by the Company not to extend the Employment
Term in accordance with Section 3, in each case other than for Cause or due to
disability (as determined in the good faith discretion of the Board) or death,
Executive shall be entitled to receive as severance: (i) an amount equal to
Executive’s base salary pursuant to Section 4(a) (at the rate in effect
immediately prior to the Termination Date), which amount shall be payable,
commencing no earlier than the sixty-first day following such termination, in 12
equal monthly installments (other than the first such installment, which shall
include all amounts that would otherwise have been paid to Executive if payment
had commenced

 

4



--------------------------------------------------------------------------------



 



immediately following such termination of employment) in accordance with the
Company’s payroll procedures over the 12-month period following the date of
Executive’s termination (such 12-month period, the “Severance Period”);
(ii) continued medical and dental benefits described in Section 4(c) for the
Severance Period, at the same rate of employee and Company shared costs of such
coverage as in effect from time to time for active employees of the Company; and
(iii) a pro rata portion (based on the number of days Executive was employed by
the Company during the calendar year of termination) of any annual incentive
bonus otherwise payable in accordance with Section 4(b) for the year of
termination of Executive’s employment, payable no earlier than the date on which
such bonus, if any, would have been paid under the applicable plan or policy of
the Company absent such termination of employment, but no later than March 15th
of the calendar year immediately following the calendar year of such
termination. With respect to any such continued medical and dental benefits
described in clause (ii) of the first sentence of this Section 7 for which
Executive is eligible, (I) if the Company cannot continue such benefits without
adverse tax consequences to Executive or the Company or for any other reason,
the Company shall pay Executive for the cost of such benefits; (II) such
benefits shall be discontinued in the event Executive becomes eligible for
similar benefits from a successor employer (and Executive’s eligibility for any
such benefits shall be reported by Executive to the Company); and (III)
Executive’s period of “continuation coverage” for purposes of Section 4980B of
the Internal Revenue Code of 1986, as amended (the “Code”), shall be deemed to
commence on the date of Executive’s termination of employment.
8. Post-Change Period.
(a) Termination During the Post-Change Period. If Executive’s employment is
terminated by the Company or an Affiliate during the “Post-Change Period” (as
defined below), then, subject to Section 9, Executive shall be entitled to the
benefits provided by Section 8(c) unless such termination is the result of the
occurrence of one or more of the following events:
(i) Executive’s death;
(ii) Executive’s employment is terminated by the Company or an Affiliate due to
disability (as determined in the good faith discretion of the Board); or
(iii) Cause (as defined in Section 8(e)(i)).
If, during the Post-Change Period, Executive’s employment is terminated by the
Company or an Affiliate as described in clause (i), (ii) or (iii) of this
Section 8(a), Executive will not be entitled to the benefits provided by
Section 8(c).
(b) Good Leaver Termination by Executive. Executive may terminate employment
with the Company during the Post-Change Period with the right to severance
compensation as provided in Section 8(c) upon the occurrence of one or more of
the following events without Executive’s prior written consent (regardless of
whether any other reason, other than death, disability (as determined in the
good faith discretion of the Board) or Cause, for such termination has occurred,
including other employment) and any termination following the occurrence of one
or more of such events shall hereafter be referred to as a “Good Leaver
Termination”:
(i) the failure to maintain Executive in the position, or a substantially
equivalent or superior position, with the Company and/or with a direct or
indirect parent company of the Company that Executive held immediately prior to
the Commencement Date, which is not remedied by the Company within 10 calendar
days after receipt by the Company of notice from Executive of such failure;

 

5



--------------------------------------------------------------------------------



 



(ii) (A) a reduction in Executive’s base salary pursuant to Section 4(a) hereof
or (B) the termination or significant reduction in the aggregate of Executive’s
right to participate in employee benefit plans or programs of the Company as in
effect on the date hereof (other than Incentive Pay (as hereinafter defined) or
any other bonus, incentive or stock or equity-based compensation or benefits),
in either case which is not remedied by the Company within 10 calendar days
after receipt by the Company of notice from Executive of such reduction or
termination;
(iii) a reduction or elimination of Executive’s opportunity to earn Incentive
Pay pursuant to any plan or program in effect on the date hereof which is not
remedied by the Company within 10 calendar days after receipt by the Company of
notice from Executive of such reduction or elimination (for the avoidance of
doubt, changes in the value or performance of the Company or an Affiliate or
successor of either following the Commencement Date shall not be considered a
reduction or elimination of Executive’s opportunity to earn Incentive Pay); or
(iv) the Company requires Executive to have his principal place of work changed
to any location that is more than 35 miles from the location thereof on the date
hereof.
(c) Post-Change Period Severance. If the Company or an Affiliate terminates
Executive’s employment during the Post-Change Period other than as described in
clause (i), (ii) or (iii) of Section 8(a), or if Executive terminates his
employment pursuant to a Good Leaver Termination, Executive shall not be
entitled to the severance compensation described in Section 7, and, subject to
Section 9, the Company will instead pay or provide to Executive the following
payments and benefits:
(1) A lump sum payment in an amount equal to all Base Pay and Incentive Pay
(other than for the calendar year of such termination of employment) owed to
Executive for periods on or prior to the Termination Date, which payment shall
be made no later than the first regularly scheduled payroll period following the
Termination Date.
(2) An amount equal to the sum of (x) two times Executive’s base salary pursuant
to Section 4(a) (at the rate in effect immediately prior to the Termination
Date) and (y) two times Incentive Pay (in an amount equal to the highest amount
of Incentive Pay earned by Executive in any calendar year during the three
calendar years immediately preceding the year in which the Commencement Date
occurred), which amount shall be payable, commencing no earlier than the
sixty-first day following such termination, in twenty-four (24) equal monthly
installments (other than the first such installment, which shall include all
amounts that would otherwise have been paid to Executive if payment had
commenced immediately following such termination of employment) in accordance
with the Company’s payroll procedures over the 24-month period following the
date of Executive’s termination.
(3) In the event that the Termination Date occurs after June 30th in any
calendar year, a lump sum payment equal to one times Incentive Pay for such
calendar year, multiplied by a fraction, the numerator of which is the number of
days between (and including) January 1st of the calendar year in which the
Termination Date occurs and the Termination Date, and the denominator of which
is 365, which amount shall be payable no earlier than the date on which such
Incentive Pay, if any, would have been paid under the applicable plan or policy
of the Company absent such termination of employment, but no later than
March 15th of the calendar year immediately following the calendar year of such
termination.

 

6



--------------------------------------------------------------------------------



 



(4) For a period of 24 months following the Termination Date (the “Continuation
Period”), the Company will provide Executive with medical, dental and life
insurance benefits consistent with the terms in effect for such benefits for
active employees of the Company during the Continuation Period. If and to the
extent that any benefit described in this Section 8(c)(4) is not or cannot be
paid or provided under any Company plan or program without adverse tax
consequences to Executive or the Company or for any other reason, then the
Company shall pay Executive for the cost of such benefits. Without otherwise
limiting the purposes of Section 8(d), employee benefits otherwise receivable by
Executive pursuant to this Section 8(c)(4) will be reduced to the extent
comparable welfare benefits are actually received by Executive from another
employer during the Continuation Period following Executive’s Termination Date,
and any such benefits actually received by Executive shall be reported by
Executive to the Company. The foregoing to the contrary notwithstanding, to the
extent required in order to comply with Section 409A of the Code, in no event
shall any such benefits be provided beyond the end of the second calendar year
that begins after Executive’s “separation from service” within the meaning of
Section 409A of the Code.
(5) The Company will provide Executive outplacement services in the amount of
$30,000.
(d) No Mitigation Obligation; Effect on Other Rights. The payment of the
severance compensation by the Company to Executive in accordance with the terms
of this Section 8 is hereby acknowledged by the Company to be reasonable, and
Executive will not be required to mitigate the amount of any payment provided
for in this Section 8 by seeking other employment or otherwise, except as
expressly provided in the penultimate sentence of Section 8(c)(4). This
Section 8 will not affect any rights (other than any rights to severance,
termination, retention or similar compensation or benefits) that Executive may
have pursuant to any agreement, plan or policy of the Company or a subsidiary
thereof providing employee benefits, which rights shall be governed by the terms
thereof.
(e) Certain Defined Terms. The following terms have the following meanings when
used in this Section 8:
(i) “Cause” means that Executive shall have:
(1) been convicted of a criminal violation involving fraud, embezzlement or
theft
(2) committed intentional wrongful damage to property of the Company or any
Affiliate; or
(3) committed intentional wrongful disclosure of confidential information of the
Company or any Affiliate.
Nothing herein will limit the right of Executive or his beneficiaries to contest
the validity of any determination by the Company to terminate Executive for
Cause.
(ii) “Incentive Pay” means the annual incentive bonus arrangement described in
Section 4(b).
(iii) “Post-Change Period” means the period of time commencing on the
Commencement Date and continuing until the second anniversary of the
Commencement Date.
(iv) “Termination Date” means the date on which Executive’s employment with the
Company and its Affiliates is terminated.

 

7



--------------------------------------------------------------------------------



 



9. Termination of Compensation and Benefits; Execution of Release; Coordination
of Provisions. If Executive’s employment terminates otherwise than in a
termination entitling him to severance pay and benefits pursuant to Section 7 or
Section 8, Executive shall not be entitled to any severance, termination pay or
similar compensation or benefits, provided that Executive shall be entitled to
any benefits then due or accrued in accordance with the applicable employee
benefit plans of the Company or applicable law, including “continuation
coverage” under the Company’s group health plans for purposes of Section 4980B
of the Code. As a condition of receiving any severance compensation for which
Executive otherwise qualifies under Section 7 or Section 8, Executive agrees to
execute within sixty (60) days following the date of Executive’s termination of
employment a general release in favor of the Company in substantially the form
set forth hereto as Exhibit B, such release to be delivered, and to have become
fully irrevocable, on or before the end of such 60-day period. It is expressly
agreed and understood that if such a release has not been executed and delivered
and become fully irrevocable by the end of such 60-day period, no amounts or
benefits under Section 7 or 8 shall be or become payable (except that any
continued medical, dental or life insurance benefits may be provided during such
60-day period pursuant to Section 7 or 8, as the case may be, but will cease to
be provided on the last day of such period). Any severance compensation and
benefits to which Executive may be entitled under Section 8 shall be in lieu of
any severance compensation or benefits to which Executive may be entitled under
Section 7. Executive acknowledges and agrees that, except as specifically
described in Section 7 and Section 8, all of Executive’s rights to any
compensation, benefits (other than base salary earned through the date of
termination of employment and any benefits due or accrued prior to termination
of employment in accordance with the applicable employee benefit plans of the
Company or applicable law), bonuses or severance from the Company or any
Affiliate after termination of the Employment Term shall cease upon such
termination.
10. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, no amount or benefit shall be paid or provided under
this Agreement or otherwise to an extent or in a manner that would result in
payments or benefits (or other compensation) not being fully deductible by the
Company or an Affiliate for federal income tax purposes because of Section 280G
of the Code, or any successor provision thereto (or that would result in
Executive being subject to the excise tax imposed by Section 4999 of the Code,
or any successor provision thereto). The determination of whether any such
payments or benefits to be provided under this Agreement or otherwise would not
be so deductible (or whether Executive would be subject to such excise tax)
shall be made at the expense of the Company, if requested by either Executive or
the Company, by a firm of independent accountants or a law firm selected by the
Company and reasonably acceptable to Executive. In the event that any payment or
benefit intended to be provided under this Agreement or otherwise would
constitute a “parachute payment,” as defined in Section 280G of the Code, the
Company shall designate the payments and/or benefits (beginning with cash
payments) to be reduced or modified so that the Company or an Affiliate is not
denied any federal income tax deductions for any such parachute payment because
of Section 280G of the Code (or so that Executive is not subject to the excise
tax imposed by Section 4999 of the Code).
11. Notice. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:
If to the Company:
Associated Materials LLC
3773 State Road
Cuyahoga Falls, OH 44223

 

8



--------------------------------------------------------------------------------



 



With copies, which shall not constitute notice, to:
Carey Investment Holdings Corp.
c/o Hellman & Friedman LLC
One Maritime Plaza, 12th Floor
San Francisco, CA 94111
Attention: Erik Ragatz and Arrie Park, Esq.
          -and-
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, CA 94304
Attention:     Chad Skinner, Esq. and Tristan Brown, Esq.
If to Executive, to such address as shall most currently appear on the records
of the Company.
or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.
12. General.
(a) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE
OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS
AGREEMENT AND/OR THE EXHIBITS HERETO MUST BE BROUGHT IN, AND THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN THE CITY OF WILMINGTON,
DELAWARE. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION. EACH PARTY HERETO
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
(b) Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.

 

9



--------------------------------------------------------------------------------



 



(c) Assignability. Executive may not assign his interest in or delegate his
duties under this Agreement. This Agreement is for the employment of Executive,
personally, and the services to be rendered by him under this Agreement must be
rendered by him and no other person. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the Company and its successors and
assigns. Without limiting the foregoing and notwithstanding anything else in
this Agreement to the contrary, the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary of the
Company or any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger, consolidation or otherwise.
(d) Warranty by Executive. Executive represents and warrants to the Company that
Executive is not subject to any contract, agreement, judgment, order or decree
of any kind, or any restrictive agreement of any character, that restricts
Executive’s ability to perform his obligations under this Agreement or that
would be breached by Executive upon his performance of his duties pursuant to
this Agreement, and Executive shall indemnify and hold harmless the Company and
the Affiliates from and against any and all liabilities, losses, claims,
obligations or the like arising from or in connection with any breach of, or
inaccuracy in, Executive’s representations and warranties contained in this
sentence.
(e) Compliance with Rules and Policies. Executive shall perform all services in
accordance with the lawful policies, procedures and rules established by the
Company and the Board. In addition, Executive shall comply with all laws, rules
and regulations that are generally applicable to the Company or its subsidiaries
and their respective employees, directors and officers.
(f) Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.
(g) Entire Agreement; Modification; Effectiveness of Agreement. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, supersedes all prior agreements and undertakings
(including, without limitation, the Prior Employment Agreement), both written
and oral, and may not be modified or amended in any way except in writing by the
parties hereto. Notwithstanding anything to the contrary herein, this Agreement
shall not become effective until the Commencement Date. If the Merger does not
occur, then this Agreement shall be of no force or effect.
(h) Duration. Notwithstanding the Employment Term hereunder, this Agreement
shall continue for so long as any obligations remain under this Agreement.
(i) Termination On or After Expiration of the Employment Term. Unless the
Company and Executive otherwise agree in writing, any continuation of
Executive’s employment with the Company and its Affiliates beyond the expiration
of the Employment Term shall be deemed an employment “at will” and shall not be
deemed to extend any of the provisions of this Agreement (other than as provided
in Section 12(j) below), and Executive’s employment may thereafter be terminated
“at will” by Executive or the Company.
(j) Survival. The covenants set forth in Section 5 and the parties’ respective
rights and obligations under Section 8 shall survive and shall continue to be
binding upon Executive and the Company, as the case may be, in accordance with
their terms, notwithstanding the termination or expiration of this Agreement or
the termination of Executive’s employment for any reason whatsoever.

 

10



--------------------------------------------------------------------------------



 



(k) Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or equity, or any action of any kind, does
not constitute waiver of any other remedy or action. Such remedies are
cumulative and not exclusive.
(l) Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.
(m) Section References. The words Section and paragraph herein shall refer to
provisions of this Agreement unless expressly indicated otherwise.
[Signature page follows]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

         
 
  ASSOCIATED MATERIALS LLC    
 
       
 
  /s/ Thomas N. Chieffe
 
By: Thomas N. Chieffe    
 
  Its: President & CEO    
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Brad Beard
 
Brad Beard    

[Signature Page to Arthur Employment Agreement]

 





--------------------------------------------------------------------------------



 



EXHIBIT A
Annual Incentive Bonus
Executive is eligible to receive an annual bonus, with a target bonus equal to
60% of base salary (the “Target Bonus”). With respect to each fiscal year, the
amount of annual bonus payable will be based upon the achievement of both (i) an
Adjusted EBITDA goal (the “EBITDA Bonus”) and (ii) other operating metrics (the
“OM Bonus”). The EBITDA Bonus will constitute at least 50% of the Target Bonus.
For the 2011 fiscal year, (x) the EBITDA Bonus will constitute 70% of the Target
Bonus and the OM Bonus will constitute the remaining 30% of the Target Bonus,
and (y) the table below shows the applicable bonus ranges, as a percentage of
base salary, assuming that the target operating metrics are met for the OM
Bonus. For the OM Bonus, the applicable operating metrics for each fiscal year,
as well as the bonus ranges for these metrics, will be mutually agreed by the
Company and the Company’s Chief Executive Officer within the first 90 days of
each such fiscal year.
Fiscal Year 2011 Bonus Ranges

                                              Threshold   Target   Target+    
Superior     Excellence     Excellence+  
Percentage of Adjusted EBITDA Goal of $180 Million Achieved
  92%   100%     105 %     110 %     115 %     120 %
 
                                       
Percentage of Base Salary Payable, assuming OM Bonus paid at target level
  32%   60%     88 %     109 %     126.5 %     144 %

For purposes of Executive’s annual incentive bonus and the computation thereof:

  1.   Base salary shall mean the annual rate of base salary in effect under
this Agreement as of December 31 of the calendar year to which the bonus
relates.

  2.   “Adjusted EBITDA” means the “EBITDA” of Intermediate for the applicable
fiscal year, as such term is as defined in the Indenture, except that clause
(1)(i) of such definition shall not apply for purposes of this Agreement.
“Indenture” means the Indenture dated as of October 13, 2010 among Carey
Acquisition Corp., Carey New Finance, Inc., Associated Materials, LLC, Wells
Fargo Bank, National Association and the other parties thereto, as amended from
time to time.

  3.   For purposes of illustration, if an employee’s base salary in 2011 is
$200,000 and 120% of the Adjusted EBITDA goal is achieved in 2011, assuming the
target goal for the other operating metrics (to be agreed with the President and
Chief Executive Officer of the Company) is achieved, the total annual bonus
would be $288,000 ($200,000 times 144%).

 

1



--------------------------------------------------------------------------------



 



  4.   The Adjusted EBITDA targets as set forth in this Exhibit A will be
adjusted by the Board (or its compensation committee) in good faith to reflect
each acquisition or disposition by the Company or any of its Affiliates
subsequent to the Commencement Date of any business, operation, entity
(including the acquisition of only a portion of an entity whose results will be
consolidated by the Company in accordance with generally accepted accounting
principles), division of any entity or any assets outside the ordinary course of
business. If the Company or any Affiliate makes such an acquisition or
disposition in a given fiscal year, the Adjusted EBITDA target for such fiscal
year and subsequent fiscal years, if applicable, shall be proportionately
adjusted, fairly and appropriately, and only to the extent deemed necessary by
the Board (or its compensation committee) (after consultation with the Company’s
accountants), in the exercise of its good faith judgment, in order to accurately
reflect the direct and measurable effect such acquisition or disposition has or
is reasonably expected to have on such Adjusted EBITDA target(s). In addition,
to the extent applicable, Adjusted EBITDA target(s) will be adjusted by the
Board (or its compensation committee) (after consultation with the Company’s
accountants) in good faith to reflect any changes in generally accepted
accounting principles promulgated by accounting standard setters in order to
accurately reflect the effect of such changes on such Adjusted EBITDA target(s).
The intent of such adjustments is to keep the probability of achieving the
Adjusted EBITDA targets the same as if the event triggering such adjustment had
not occurred. The Board’s (or its compensation committee’s) determination of
such necessary adjustment(s) shall be made within 90 days following the
completion or closing of such event, as applicable, and shall be based on the
Company’s accounting as set forth in its books and records and on the Company’s
financial plan pursuant to which the Adjusted EBITDA targets were originally
established. Any such adjustment(s) made in good faith shall be final and
binding on all persons.

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B

GENERAL RELEASE
THIS AGREEMENT AND RELEASE, dated as of                     , 201_____  (this
“Agreement”), is entered into by and between Brad Beard (“Executive”) and
Associated Materials LLC (the “Company”).
WHEREAS, Executive is currently employed with the Company; and
WHEREAS, Executive’s employment with the Company will terminate effective as of
 _____, 20___;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:
1. Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of [Section 7/Section 8]
of the employment agreement by and between Executive and the Company, dated as
of December [20], 2010 (the “Employment Agreement”); provided that, no such
Severance Benefits shall be paid or provided if Executive revokes this Agreement
pursuant to Section 5 below.
2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the “Company Group”), both known and unknown, in law
or in equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, and Ohio’s Fair Employment
Practices Act, all as amended; and all other federal, state and local statutes,
ordinances and regulations. By signing this Agreement, Executive acknowledges
that Executive intends to waive and release any rights known or unknown
Executive may have against the Company Releasees under these and any other laws;
provided that, Executive does not waive or release Claims (i) with respect to
the right to enforce this Agreement or those provisions of the Employment
Agreement that expressly survive the termination of Executive’s employment with
the Company, (ii) with respect to any vested right Executive may have under any
employee pension or welfare benefit plan of the Company Group, or (iii) any
rights to indemnification preserved by Section 5 of the Employment Agreement or
under any applicable indemnification agreement, any D&O insurance policy
applicable to Executive and/or the Company’s certificates of incorporation,
charter and by-laws, or (iv) with respect to any claims that cannot legally be
waived.

 

1



--------------------------------------------------------------------------------



 



3. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
4. Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.
5. Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time. The
Company hereby agrees that its board of directors and the executives, managers
and officers of the members of the Company Group shall not defame or disparage
Executive in any medium to any person without limitation in time.
Notwithstanding this provision, either party may confer in confidence with his
or its legal representatives and make truthful statements as required by law.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

         
 
  ASSOCIATED MATERIALS LLC    
 
       
 
 
 
By:    
 
  Its:    
 
       
 
  EXECUTIVE    
 
       
 
 
 
Brad Beard    

 

3